Name: Commission Regulation (EEC) No 1408/90 of 23 May 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 5 . 90 Official Journal of the European Communities No L 135/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1408/90 of 23 May 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/ 85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 (3); Whereas Commission Regulation (EEC) No 3153/85 {*), as last amended by Regulation (EEC) No 3672/89 (*), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 16 to 22 May for the lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable for the United Kingdom, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'United Kingdom' parts 1 to 5 and 7 to 10 in Annex I is replaced by that in Annex I hereto. 2 . Annex II is replaced by Annex II hereto. 3 . Annex III A is replaced by Annex III A hereto. Article 2 This Regulation shall enter into force on 28 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 23 May 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission C) OJ No L 164, 24. 6 . 1985 , p. 6 . O OJ No L 182 , 3 . 7 . 1987, p . 1 . (J) OJ No L 122, 14, 5. 1990 , p. 1 . (4) OJ No L 310, 21 . 11 . 1985, p . 4 . (s) OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 135/2 Official Journal of the European Communities 28 . 5 . 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts || Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  1 000 kg - 0709 90 60 Il 20,073 0712 90 19 \\ 20,073 1001 10 10 II 29,206 1001 10 90 I IIIl 29,206 1001 90 91 \\ 20,073 1001 90 99 \ 20,073 1002 00 00 I II / 19,069 1003 00 10 \ 19,069 1003 00 90 I 19,069 1004 00 10 \ \ 18,306 1004 00 90 Il 18,306 1005 10 90 l \ Il 20,073 1005 90 00 I 20,073 1007 00 90 \ 19,069 « 1008 20 00 \ \ Il 19,069 1101 00 00 \ \ Il 24,336 1102 10 00 \ \ 22,931 1102 20 10 I Il 28,102 1102 20 90 \ l Il 9,033 1102 90 10 \ \ 19,450 1102 90 30 I I 18,672 1102 90 90 11-1 7285 I 19,450 11-1 7286 IIIl 19,450 1103 11 10 \ I Il 37,827 1103 11 90 I I \ 26,283 1103 12 00 I I 25,629 1103 13 11 11-2 7287 l Il 29,105 110313 19 11-3 7288 \ 29,105 11-3 7289 l 29,105 1103 13 90 I \ I 20,474 1103 19 10 \ I l 19,450 1103 19 30 I l I 26,697 1103 19 90 H-l 7285 \ l 19,450 ' 11-1 7286 \ \ 19,450 1103 21 00 I l 20,474 1103 29 10 \ 19,450 1103 29 20 \ \ 19,450 No L 135/328 . 5 . 90 Official Journal of the European Communities Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ - Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \\ li \ - 1000 kg 1103 29 30 II 18,672 1103 29 40 \\li\\ 20,474 1103 29 90 11-1 7285 19,450 11-1 7286 II \ 19,450 1104 11 10 ||\\Il l 19,450 1104 11 90 IIli 26,697 1104 12 10 liLili 18,672 1104 12 90 Il | 32,951 l 1104 19 10 || 20,474 1104 19 30 li|| 19,450 1104 19 50 li 22,080 \ 1104 19 99 11-1 7285 19,450 l 11-1 7286 19,450 1104 21 10 Il 19,450 1104 21 30 || 26,697 1104 21 50 IlI Il 30,511 1104 21 90 Il II 1 19,450 1104 22 10 11-7 7158 Il 18,672 11-7 7159 Il 32,951 1104 22 30 \ Il 25,629 1104 22 50 \ II 18,672 1104 22 90 IlIlII 18,672 1104 23 10 I 20,474 1104 23 30 IlI Il 20,474 1104 23 90 \ I 20,474 1104 29 11 \ l l 20,474 1104 29 15 IlI l 19,450 1104 29 19 11-4 7290 I l 19,450 l 11-4 7291 I Il 19,450 1104 29 31 \ I Il 20,474 1104 29 35 \ \ I 19,450 1104 29 39 11-4 7290 I 19,450 l 11-4 7291 I 19,450 1104 29 91 I l l 20,474 1104 29 95 I I 19,450 1104 29 99 11-1 7285 \ l 19,450 11-1 7286 \ l 19,450 1104 30 10 \ I l 15,055 1104 30 90 l I l l 6,022 1107 10 11 \ \ l 35,729 1107 10 19 \ \ 26,697 1107 10 91 l 33,943 1107 10 99 \ l l 25,362 1107 20 00 l 29,557 1108 11 00 11-5 7294 \ I 33,923 No L 135/4 Official Journal of the European Communities 28 . 5 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc li - 1 000 kg - 1108 11 00 11-5 7295 o 33,923 1108 12 00 11-5 7294 II 30,310 11-5 7295 o 30,310 1108 13 00 11-6 7296 Il 30,310 11-6 7297 O 30,310 1108 14 00 11-5 7294 Il 30,310 11-5 7295 o 30,310 1108 19 90 11-5 7294 30,310 11-5 7295 O Il 30,310 1109 00 00 \ 46,167 1702 30 91 17-9 7318 39,543 1702 30 99 17-9 7318 II 30,310 1702 40 90 Il Il 30,310 1702 90 50 \ 30,310 1702 90 75 \ l Il 41,350 1702 90 79 28,905 2106 90 55 II IIIl 30,310 2302 10 10 23-1 7622 \  23-1 7623 l 8,290 2302 10 90 \ \ 17,172 2302 20 10 Il\ l 8,290 2302 20 90 \ I 17,172 2302 30 10 Ill l Il 8,290 2302 30 90 \ I 17,764 2302 40 10 l 8,290 2302 40 90 \ \ Il 17,764 2303 10 11 \ I Il 40,145 2309 10 11 23-2 7624 O  23-2 7625 o 2,409 2309 10 13 23-8 7541 oo  23-8 7542 oo \ 14,654 23-8 7543 oo 29,307 23-8 7547 oo  23-8 7548 oo \ 23,101 23-8 7549 oo l 46,202 1 23-8 7550 oo 2,409 23 8 7551 oo l 17,063 23-8 7552 oo \ 31,716 23-8 7629 oo l 2,409 23-8 7630 oo l 25,510 23-8 7631 oo l 48,611 2309 10 31 23-3 7624 o l  23-3 7691 o l 7,628 2309 10 33 23-9 7541 oo  23-9 7542 00 l 14,654 28 . 5 . 90 Official Journal of the European Communities No L 135/5 I I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc I III  1 000 kg - 2309 10 33 23-9 7543 oo 29,307 23-9 7547 oo  23-9 7548 OO I 23,101 23-9 7549 oo 46,202 23-9 7645 oo 7,628 23-9 7646 oo 22,282 23-9 7647 oo I 36,935 23-9 7651 oo I 7,628 23-9 7652 oo 30,729 23-9 7653 oo 53,830 2309 10 51 23-4 7624 o I  23-4 7692 o 15,055 2309 10 53 23-10 7541 oo  23-10 7542 oo 14,654 l 23-10 7543 oo 29,307 23-10 7547 oo  23-10 7548 oo 23,101 I 23-10 7549 oo 46,202 23-10 7654 oo 15,055 23-10 7655 oo 29,709 23-10 7656 oo 44,362 23-10 7660 oo 15,055 23-10 7661 oo 38,156 23-10 7662 oo 61,257 2309 90 31 23-5 7624 o   23-5 7693 o I 2,409 2309 90 33 23-11 7541 oo  23-11 7542 oo 14,654 l 23-11 7543 oo 29,307 23-11 7547 oo  23-11 7548 oo 23,101 23-11 7549 oo 46,202 23-11 7663 0(3) 2,409 l 23-11 7664 oo 17,063 23-11 7665 oo 31,716 23-11 7669 oo 2,409 23-11 7670 oo 25,510 23-11 7671 oo 48,611 2309 90 41 23-6 7624 o  ' 23-6 7694 o 7,628 2309 90 43 23-12 7541 oo  23-12 7542 oo 14,654 23-12 7543 oo 29,307 23-12 7547 oo  23-12 7548 oo 23,101 No L 135/6 Official Journal of the European Communities 28 . 5 . 90 I l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Ptt United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc - 1 000 kg - I 2309 90 43 23-12 7549 oo 46,202 23-12 7672 OO 7,628 23-12 7673 oo 22,282 23-12 7674 oo 36,935 23-12 7678 oo 7,628 23-12 7679 oo 30,729 23-12 7680 OO 53,830 2309 90 51 23-7 7624 O 23-7 7695 o 15,055 2309 90 53 23-13 7541 oo / \ 23-13 7542 oo 14,654 23-13 7543 oo 29,307 l 23-13 7547 oo  23-13 7548 00 23,101 23-13 7549 oo 46,202 23-13 7681 oo 15,055 23-13 7682 oo 29,709 23-13 7683 oo 44,362 23-13 7687 oo 15,055 l 23-13 7688 oo 38,156 \ 23-13 7689 oo 61,257 l (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the procfuct. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 28 . 5 . 90 Official Journal of the European Communities No L 135/7 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative Germany Spain Portugal CN code Tabe Additionalcode Notes Nether ­ lands : United Kingdom Belgium/ Luxem ­ bourg Denmark Italy ­ France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 02-3 02-3 7039 7054 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 7039 7054 - 100 kg ­ 3,973 3,379 3,973 5,167 7,492 5,787 5,787 8,370 4,495 8,370 5,787 5,787 5,167 7,492 5,787 5,787 8,370 4,495 8,370 5,787 5,787 2,067 2,273 1,240 7,492 5,787 14,570 11,470 4,495 7,492 6,613 7,233 5,787 8,370 8,370 5,787 5,787 11,470 14,415 02-3 02-3 7039 7054 No L 135/8 Official Journal of the European Communities 28 . 5 . 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1 \  100 kg - \ 0210 19 81 02-3 7039 14,570 02-3 7054 ll 7,492 0210 19 89 l 7,492 1601 00 10 \ (') 7,233 i ¢ 1601 00 91 16-1 7319 oo \ 12,142 16-1 7322 oo 9,713 1601 00 99 16-1 7319 oo 8,267 16-1 7322 no 6,613 1602 10 00 l \ \ 5,787 1602 20 90 l \ \ \ 6,717 1602 41 10 16-3 7327 l l 7,492 16-3 7328 ll 12,658 16-3 7329 \ l 7,750 1602 42 10 16-3 7327 \ 5,787 16-3 7328 \ 10,592 l l 16-3 7329 I l 7,233 1602 49 11 16-3 7327 \ l 7,492 16-3 7328 l 12,658 16-3 7329 \ 7,233 1602 49 13 16-3 7327 \ 5,787 16-3 7328 I 10,592 16-3 7329 7,233 1602 49 15 16-3 7327 l 5,787 16-3 7328 10,592 16-3 7329 I 7,233 1602 49 19 16-3 7327 \ 5,787 16-3 7328 I 6,975 16-3 7329 5,580 1602 49 30 16-1 7319 I 5,787 16-1 7322 \ l 4,650 1602 49 50 I \ 3,462 1602 90 10 \ I l 6,717 1602 90 51 \ \ 6,975 1902 20 30 \ \ \ l 3,462 l (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . , 28 . 5 . 90 Official Journal of the European Communities No L 135/9 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts li I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc I  1C 0 kg live weightweight  0102 90 10 II &gt;) 4,709 1 0102 90 31 Il o 4,709 0102 90 33 Il o 4,709 0102 90 35 \ C) Il 4,709 0102 90 37 III Il 4,709  1C 0 kg net weightweight  0201 10 10 Il Il 8,947 0201 10 90 II 8,947 0201 20 21 l Il 8,947 0201 20 29 Il\ l Il 8,947 0201 20 31 II \ 7,157 0201 20 39 \ Il 7,157 0201 20 51 \ 10,736 0201 2059 Il l Il 10,736 0201 20 90 I 7,157 0201 30 00 I l 12,243 0202 10 00 I \ 7,958 0202 20 10 \ o 7,958 0202 20 30 02-1 7014 \ Il 1,273 02-1 7018 \ 1,273 02-1 7019 C) Il 6,366 0202 20 50 02-1 7014 Il 1,989 02-1 7018 \ 1,989 02-1 7019 o Il 9,947 0202 20 90 I C) Il 6,366 0202 30 10 I l o 9,947 0202 30 50 oo \ 9,947 0202 30 90 02-2 7034 Il 1,989 02-2 7038 o l 9,947 0206 10 95 I \ 12,243 0206 29 91 I \ \ 9,947 0210 20 10 \ 7,157 0210 20 90 \ \ I l 10,218 0210 90 41 I 10,218 0210 90 90 \ l l 10,218 1602 50 10 16-4 7330 l 10,218 16-4 7331 \ 6,121 16-4 7332 4,097 1602 90 61 16-4 7332 l \ 4,097 , / No L 135/ 10 Official Journal of the European Communities 28 . 5 . 90 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . (2) The compensatory amount shall not be applied :  in respect of auantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of auantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen .buffalo meat. (3) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. 28 . 5 . 90 Official Journal of the European Communities NoL 135/ 11 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative Germany Spam Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 pieces -^ 0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 0,539 1,574 0,539  100 kg  2,344 3,812 3,614 2,576 3,767 2,945 3,348 3,648 3,680 4,034 4,485 5,445 6,051 5,163 5,645 5,381 3,348 3,648 3,680 4,034 5,445 6,051 5,163 5,645 5,381 9,922 4,012 3,055 2,115 5,524 5,189 9,400 2,115 7,728 4,437 No L 135/ 12 Official Journal of the European Communities 28 . 5 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 4171 0207 41 90 0207 42 10 0207 42 1 1 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 - 100 kg - 3,055 2,115 5,888 2,760 4,968 9,400 2,115 11,855 9,922 6,656 6,210 5,919 3,055 2,115 8,468 5,524 8,185 5,189 7,763 9,400 2,115 9,922 4,012 3,055 2,115 5,524 5,189 9,400 2,115 7,728 4,437 3,055 2,115 5,888 2,760 4,968 9,400 2,115 11,855 9,922 6,656 6,210 5,919 3,055 2,115 28 . 5 . 90 Official Journal of the European Communities No L 135/ 13 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I \  100 kg - 0207 43 51 \ l I 8,468 0207 43 53 II I 5,524 0207 43 61 \ \ 8,185 0207 43 63 \ I 5,189 0207 43 71 II\ \ 7,763 0207 43 81 \ I 9,400 0207 43 90 \ l \ 2,115 0209 00 90 ||l \ 4,700 IlIl\ - 100 pieces  0407 00 11 \ II\ 1,124 0407 00 19 \ \ 0,385 I  100 kg - 0407 00 30 l I 3,396 0408 11 10 II\ 15,891 0408 19 11 6,927 0408 19 19 II \ I 7,402 0408 91 10 Il 15,348 0408 99 10 II 3,939 1602 31 11 16-2 7323 \ 7,360 I 16-2 7324 I  1602 31 19 16-2 7323 10,340 16-2 7324  1602 39 11 Ill II 9,910 1602 39 19 16-2 7323 10,340 16-2 7324  3502 10 91 IIl I 13,786 3502 10 99 IIIl 1,868 3502 90 51 Ill 13,786 3502 90 59 Ill 1,868 No L 135/ 14 Official Journal of the European Communities 28 . 5 . 90 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts || Positive Negative CN code Table Additionalcode - Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc || 1  100 kg -\ \ \ 0401 04-1 7058 a + e 0402 10 11 11,550 0402 10 19 04-3 7059 7,542 04-3 7074 li  04-3 7079 11,550 0402 10 91 04-4 7089 d+f 0402 10 99 04-4 7089 d + f 0402 21 11 04-2 7744 a+c 0402 21 17 04-6 7098 7,542 04-6 7099 \  04-6 7114 a+ c 0402 21 19 04-2 7744 a + c 0402 21 91 04-2 7744 l a + c l 0402 21 99 04-2 7744 \ a + c 0402 29 04-2 7744 \ a+ c+ f 0402 91 04-2 7744 a+c 0402 99 04-2 7744 a + c+ f 0403 10 11 04-2 7744 a+c 0403 10 13 04-2 7744 \ L a + c 0403 10 19 04-2 7744 \ a + c 0403 10 31 04-2 7744 I a+ c + f 0403 10 33 04-2 7744 I a + c + f 0403 10 39 04-2 7744 I \ a+ c+ f 0403 90 11 04-5 7093 I 7,542 .I 04-5 7094 I  l 04-5 7097 I 11,550 0403 90 13 04-6 7098 7,542 04-6 7099 I  04-6 7114 I a + c 0403 90 19 04-2 7744 l a + c 0403 90 31 04-4 7089 I d+f 040390 33 04-2 7744 I a + c + f 0403 90 39 04-2 7744 \ a+ c + f 0403 90 51 04-2 7744 I a + c l 0403 90 53 04-2 7744 I a+c 0403 90 59 04-2 7744 I a + c 0403 90 61 04-2 7744 I a + c + f 0403 90 63 04-2 7744 \ a+ c+ f 0403 90 69 04-2 7744 \ a + c+f 28 . 5 . 90 Official Journal of the European Communities No L 135/ 15 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ l - 100 kg ­ 0404 90 11 04-2 7744 a+ c 0404 90 13 04-2 7744 a+c 0404 90 19 04-2 7744 a+c 0404 90 31 04-2 7744 Il a+c 0404 90 33 04-2 7744 Il a+c 0404 90 39 04-2 7744 a+c 0404 90 51 04-2 7744 \ a+c + f 0404 90 53 04-2 7744 l a+c + f 0404 90 59 04-2 7744 a+c+f 0404 90 91 04-2 7744 \ a + c + f t 0404 90 93 04-2 7744 a+c + f 0404 90 99 04-2 7744 a+c + f 0405 04-7 7118 Il 8,495 04-7 7119 8,708 04-7 7134 \ 9,911 04-7 7138 10,159 04-7 7139 12,265 04-7 7154 12,571 04-7 7189 19,134 04-7 7193 II 19,612 04-7 7194 II  04-7 7197 II b X coef 04-7 7198  04-7 7199 b X coef 04-7 7214 , 04-7 7218 b x coef 04-7 7225 b 04-7 7281 \ l b X coef 0406 10 10 04-8 7226 \  04-8 7227 l I l 14,362 04-8 7228 II 16,398 04-8 7229 II 9,874 04-8 7230 II 12,849 04-8 7231 l 4,488 04-8 7232 l 6,528 0406 10 90 04-8 7226  04-8 7228 \ 16,398 04-8 7230 12,849 04-8 7232 I 6,528 0406 20 10 - l l I  0406 20 90 04-9 7233 I 16,398 04-9 7234 22,235 0406 30 10 = 04-10 7235 I  04-10 7236 I 5,897 04-10 7237 l 8,649 No L 135/ 16 Official Journal of the European Communities 28 . 5 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc || \  100 kg - \ \ 0406 30 10 04-10 7238 12,585 04-10 7239 14,924 0406 30 31 04-10 7235 Il  04-10 7236 II l 5,897 04-10 7237 8,649 04-10 7238 12,585 0406 30 39 04-10 7235  04-10 7238 Il 12,585 04-10 7239 Il 14,924 0406 30 90 III 14,924 0406 40 00 04-11 7240 \  04-11 7241 15,522 0406 90 11 04-12 7242 12,849 04-12 7243  04-12 7244 14,362 04-12 7245 L l 16,398 l 04-12 7246 9,874 \ 04-12 7247 I l 12,849 0406 90 13 04-13 7248  \ 04-13 7250 19,192 0406 90 15 04-13 7248  \ 04-13 7250 II 19,192 0406 90 17 04-13 7248  04-13 7249 I 12,849 04-13 7250 19,192 0406 90 19 \ \ I  0406 90 21 04-14 7251 I  04-14 7252 I L 17,587 0406 90 23 04-15 7254 I  l 04-15 7255 l 14,362 04-15 7256 \ 16,398 04-15 7257 \ l 9,874 \ 04-15 7258 I 12,849 0406 90 25 04-15 7254 I  04-15 7255 I 14,362 04-15 7256 \ 16,398 04-15 7257 I l 9,874 l 04-15 7258 I 12,849 0406 90 27 04-15 7254 I  04-15 7255 I 14,362 04-15 7256 l 16,398 04-15 7257 I 9,874 04-15 7258 l 12,849 l 0406 90 29 04-15 7253 l l  i l 04-15 7254 \  28 . 5 , 90 Official Journal of the European Communities No L 135/ 17 I \ Positive &gt;Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I I  lOQkg ­ 0406 90 29 04-15 7255 14,362 04-15 7256 I 16,398 04-15 7257 9,874 04-15 7258 II 12,849 0406 90 31 04-15 7253  04-15 7254 Il  l 04-15 7255 Il 14,362 04-15 7256 Il 16,398 04-15 7257 \ 9,874 04-15 7258 12,849 0406 90 33 : 04-15 7253 h 04-15 7254   04-15 7255 Il 14,362 04-15 7256 Il 16,398 04-15 7257 L 9,874 04-15 7258 Il 12,849 0406 90 35 04-16 7259 Il  04-16 7274 \ 14,362 04-16 7277 16,398 , 04-16 7278 II 9,874 04-16 7279 12,849 0406 90 37 04-16 7259 II  04-16 7274 Il 14,362 04-16 7277 \ 16,398 04-16 7278 Il 9,874 04-16 7279 Il 12,849 0406 90 39 04-15 7254 Il  04-15 7255 Il 14,362 04-15 7256 16,398 04-15 7257 Il 9,874 04-15 7258 Il 12,849 0406 90 50 04-15 7253 Il  04-15 7254 l  04-15 7255 \ 14,362 04-15 7256 Il 16,398 04-15 7257 IlL 9,874 04-15 7258 l 12,849 0406 90 61 0406 90 63 Ill  0406 90 69 IIl IlI 22,235 0406 90 71 04-8 7226 III  04-8 7227 14,362 ' 04-8 7228 II 16,398 04-8 7229 Il 9,874 04-8 7230 I I 12,849 No L 135/ 18 Official Journal of the European Communities 28 . 5 . 90 Positive Negative CN code Germany Spam Denmark Italy France Greece Ireland Portugal Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg F1DM Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc - 100 kg - 14,362 16,398 9,874 12,849 14,362 16,398 9,874 12,849 14,362 16,398 9,874 12,849 14,362 16,398 9,874 12,849 14,362 16,398 9,874 12,849 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-S 04-8 14,362 16,398 9,874 12,849 14,362 16,398 9,874 12,849 4,488 6,528 4,488 6,528 16,398 28.5.90 Official Journal of the European Communities No L 135/ 19 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc I I  100 kg - 0406 90 97 04-8 7230 \ 12,849 04-8 7232 \ 6,528 0406 90 99 04-8 7226 II  04-8 7228 I 16,398 04-8 7230 Il 12,849 04-8 7232 Il 6,528 2309 10 15 23-14 7553 1,465 23-14 7554 I 2,931 23-14 7555 I 4,396 23-14 7556 5,495 23-14 7557 6,155 23-14 7558 I 6,594 23-14 7579 I 2,310 23-14 7580 4,620 23-14 7581 II 6,930 23-14 7582 8,663 23-14 7583 II 9,702 23-14 7584 10,395 23-14 7885 \ 2309 10 19 23-14 7553 \ 1,465 23-14 7554 \ 2,931 23-14 7555 4,396 23-14 7556 5,495 23-14 7557 6,155 23-14 7558 6,594 23-14 7579 II 2,310 23-14 7580 4,620 23-14 7581 6,930 l 23-14 7582 8,663 23-14 7583 \ 9,702 23-14 7584 10,395 23-14 7885  2309 10 39 23-14 7553 1,465 23-14 7554 2,931 23-14 7555 4,396 23-14 7556 \ 5,495 23-14 7557 I 6,155 23-14 7558 \ \ 6,594 23-14 7579 l 2,310 23-14 7580 I 4,620 23-14 7581 I 6,930 23-14 7582 \ 8,663 23-14 7583 \ 9,702 23-14 7584 \ 10,395 23-14 7885 l  No L 135/20 Official Journal of the European Communities 28 . 5. 90 ||II Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  I I 2309 10 59 23-14 7553 I 1,465 I 23-14 7554 2,931 23-14 7555 4,396 23-14 7556 5,495 23-14 7557 6,155 23-14 7558 6,594 23-14 7579 Il 2,310 l 23-14 7580 Il 4,620 l 23-14 7581 6,930 23-14 7582 l 8,663 23-14 7583 9,702 23-14 7584 l 10,395 ¢ 23-14 7885 l  2309 10 70 23-14 7553 \ 1,465 23-14 7554 l 2,931 23-14 7555 l 4,396 23-14 7556 l 5,495 23-14 7557 I 6,155 23-14 7558 l 6,594 23-14 7579 l I 2,310 23-14 7580 l I 4,620 l l 23-14 7581 l 6,930 \ 23-14 7582 L 8,663 23-14 7583 I 9,702 23-14 7584 I 10,395 \ 23-14 7885 I  2309 90 35 23-14 7553 I 1,465 23-14 7554 I 2,931 23-14 7555 4,396 1 23-14 7556 \ 5,495 23-14 7557 I 6,155 23-14 7558 I 6,594 23-14 7579 I 2,310 23-14 7580 4,620 23-14 7581 6,930 23-14 7582 I 8,663 23-14 7583 I 9,702 23-14 7584 I 10,395 23-14 7885 I  2309 90 39 23-14 7553 I 1,465 23-14 7554 I 2,931 23-14 7555 I 4,396 23-14 7556 I 5,495 23-14 7557 I 6,155 l 23-14 7558 \ 6,594 28 . 5 . 90 Official Journal of the European Communities No L 135/21 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ III -  100 kg - 2309 90 39 23-14 7579 2,310 23-14 7580 Il 4,620 23-14 7581 6,930 \ 23-14 7582 8,663 « l 23-14 7583 9,702 23-14 7584 10,395 23-14 7885 \  2309 90 49 23-14 7553 Il 1,465 23-14 7554 2,931 - 23-14 7555 4,396 23-14 7556 5,495 23-14 7557 Il 6,155 23-14 7558 6,594 23-14 7579 2,310 ¢ 23-14 7580 II 4,620 23-14 7581 \ 6,930 23-14 7582 , 8,663 23-14 7583 9,702 23-14 7584 Il 10,395 23-14 7885 l Il  .. 2309 90 59 23-14 7553 Il 1,465 23-14 7554 Il 2,931 23-14 7555 l \ 4,396 23-14 7556 Il 5,495 23-14 7557 l Il 6,155 23-14 7558 l Il 6,594 23-14 7579 \ 2,310 23-14 7580 - \ 4,620 23-14 7581 Il 6,930 \ 23-14 7582 8,663 23-14 7583 9,702 23-14 7584 Il 10,395 23-14 7885 Il  2309 90 70 23-14 7553 1,465 23-14 7554 l Il 2,931 23-14 7555 \ Il 4,396 23-14 7556 l 5,495 23-14 7557 \ Il 6,155 23-14 7558 \ Il 6,594 23-14 7579 l Il 2,310 23-14 7580 I Il 4,620 23-14 7581 l 6,930 23-14 7582 8,663 23-14 7583 \ 9,702 23-14 7584 l \ 10,395 No L 135/22 Official Journal of the European Communities 28 . 5 . 90 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 70 23-14 7885 - 100 kg ­  °/o milk fat/100 kg product  a b 0,214 0,234 % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 ke product - C 0,099  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - 0,116d  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - e 0,009  °/o sucrose/100 kg product  f 0,070 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic drv matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 28 . 5 . 90 Official Journal of the European Communities No L 135/23 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalNether ­ lands United - Kingdom Belgium/ Luxem ­ bourg DM Fl . Pa £ Bfrs/Lfrs Dkr Lit FF Dr £ In Esc  100 kg  5,832 5,832 5,832 5,832 5,832 5,832 5,832 5,832 6,994 6,994 6,994  100 kg of dry matter  6,994 6,994 6,994 CN code Table Additionalcode Notes 1701 11 10 17-5 7334 o 17-5 7335 Il 1701 11 90 17-5 7334 C) 17-5 7335 ll 1701 12 10 17-5 7334 0) 17-5 7335 ll 1701 12 90 17-5 7334 C) 17-5 7335 II 1701 91 00 17-6 7337 0 1701 99 10 17-7 7340 II 1701 99 90 17-7 7340 1702 30 10 17-7 7340 \ 1702 40 10 17-7 7340 II 1702 60 10 17-7 7340 1702 60 90 17-10 7345 C) 17-10 7346 0 17-10 7347 o 1702 90 30 17-7 7340 \ 1702 90 60 17-11 : 7349 C) 17-11 7350 0 17-11 7351 C) 1702 90 71 17-12 7353 o 1702 90 90 17-10 7345 o 17-10 7346 o 17-8 7347 o 2106 90 30 21-5 7419 I 2106 90 59 21-6 7423 o 21-6 7424 C) I 21-6 7425 o - % sucrose content and 100 kg net ¢ 0,0699 0,0699 0,0699  100 kg of dry matter  6,994  % sucrose content and 100 kg net - 0,0699 0,0699 0,0699 0,0699 0,0699 0,0699 0,0699  100 kg of dry matter  6,994  % sucrose content and 100 kg net - 0,0699 0,0699 0,0699 No L 135/24 Official Journal of the European Communities 28 , 5 . 90 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OT No L 151 , 30 . 6 . 1968 , p. 42). J O For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . Official Journal of the European Communities No L 135/2528 . 5 . 90 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \  100 kg - 0403 10 51 liII 10,395 0403 10 53 11,601 0403 10 59 li 16,369 0403 10 91 Illi  0403 10 93 lili  0403 10 99 Il 2,597 0403 90 71 Il\\li 10,395 0403 90 73 11,601 0403 90 79 li l 16,369 0403 90 91 Il||li  0403 90 93 Il||  . 0403 90 99 lili 2,597 1517 10 10 li 2,648 1517 90 10 Il \\ 2,648 1704 10 11 Il L 4,193 1704 10 19 || 4,193 1704 10 91 \ 4,695 1704 10 99 II 4,695 1704 90 51 17-1 II 1704 90 55 17-4 'l II 1704 90 61 17-4 * II 1704 90 65 17-4 * III 1704 90 71 17-4 * II 1704 90 75 17-1 1704 90 81 17-2 17-2 7632 I 1704 90 99 17-3 17-3 * 7632 \ 1806 20 10 18-1 # ¢ l 1806 20 30 18-1 * \ 1806 20 50 18-1 # \ 1806 20 70 18-1 * I 1806 20 90 18-2 \ 1806 31 00 18-1 * \ 1806 32 10 18-4 \ 1806 32 90 18-4 * \ 1806 90 11 18-4 'l l 1806 90 19 18-1 \ 1806 90 31 18-1 * \ No L 135/26 Official Journal of the European Communities 28 . 5 . 90 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  7632 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 3,677 3,677 3,230 3,677 2,909 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 7633 7634 4,185 5,507 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 6585 7585 6586 7586 2,614 3,475 3,927 4,631 5,319 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7001 7002 7003 7004 7635 7636 7637 7642 2,833 4,091 5,854 3,107 No L 135/2728 . 5 . 90 Official Journal of the European Communities Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ li  100 kg  2905 44 19 IIIlll 5,665 2905 44 91 IIIl 4,426 2905 44 99 Illl l 8,057 3505 10 10 || 1 3,414 3505 10 90 \ li Il \ 3,414 3823 60 11 \\Il 3,107 3823 60 19 lili 5,665 3823 60 91 lili 4,426 3823 60 99 ll 8,057  li 7001   li : 7002 II 2,833  \\ 7003 Il 4,091   \\ 7004 II 5,854  Il 7005   || 7006 II l 2,305  || 7007 II 3,627  \\ 7008 \\Il 4,885  7009 ll 6,648  li 7010   I 7011 3,209  \ 7012 \ 4,531  \ 7013 I 5,789  \ 7015 Il 2,674  l 7016 I 4,185  \ 7017 II 5,507  \ 7020 II   I 7021 2,966  I 7022 \ 4,288  7023 5,546  7024 l 7,309  7025 \ Il   7026 I 3,760  7027 \ 5,082 7028 \ \ 6,340  7029 l 8,103  7030 \ 3,153  7031 \ l 4,664  7032 I l 1 5,986  7033 \ l 7,244  l 7035 \ l 4,129  l 7036 I l 5,640  7037 l 6,962  \ 7040 l 4,366  7041 l 5,877  7042 \ 7,199 No L 135/28 Official Journal of the European Communities 28 . 5 . 90 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit - France FF Greece Dr Ireland £ Irl Portugal Esc I I  100 kg -  7043 L 8,457  I 7044 \ 10,220  \\ 7045 II 5,160  II 7046 II 6,671  II 7047 Il 7,993  II 7048 Il 9,251  Il 7049 11,014  II 7050 Il 6,064  II 7051 7,575  7052 8,897  7053 l 10,155  7055 \ 7,040  Il 7056 L 8,551  II 7057 9,873  7060 III 7,796  7061 I L 9,307  7062 \ 10,629  Il 7063 \ 11,887  7064 I \ 13,650  7065 l 8,590  \ 7066 I 10,101  \ 7067 11,423  7068 I 12,681   7069 i 14,444  I 7070 9,494  7071 I 11,005  I 7072 12,327  II 7073 I 13,585  \ 7075 I 10,470  7076 I 11,981  7077 I 13,303  I 7080 I 15,177  \ 7081 \ 16,688  I 7082 \ 18,010  I 7083 \ 19,268  7084 I 21,031  I 7085 \ 15,971  7086 \ 17,482  \ 7087 I 18,804  I 7088 l 20,062  7090 \ 16,875  \ 7091 I 18,386  l 7092 I 19,708  I 7095 l 17,851  7096 \ 19,362 No L 135/2928 . 5 . 90 Official Journal of the European Communities Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc [I||II  100 kg - \  7100   7101 (9   l 7102 3,363  7103 0) 4,621 I  7104 6,384  7105   Il 7106 C) 2,835  7107 \ 4,157  7108 (9 5,415  7109 0) 7,178  7110 C)   7111 o 3,739  7112 o 5,061  Il 7113 (') \ 6,319  7115 0) 3,204  7116 C) 4,715  7117 C) 6,037  7120 (')   Il 7121 o \ 3,496  7122 C) 4,818  7123 o 6,076  7124 C) 7,839  7125 0) 2,779  \ 7126 C) 4,290 \  7127 5,612  7128 o 6,870 l  l 7129 C) 8,633  7130 o 3,683  7131 5,194  l 7132 6,516  l 7133 C) 7,774  l 7135 4,659  l 7136 6,170  l 7137 L 7,492  l 7140 4,896 l  l 7141 C) 6,407  l 7142 C) 7,729  l 7143 o 8,987  l 7144 C) 10,750  l 7145 5,690  I 7146 7,201  I 7147 (1) 8,523  I 7148 (1) 9,781  7149 C) 11,544  7150 6,594 No L 135/30 Official Journal of the European Communities 28 . 5 . 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc II  100 kg ­  Il 7151 o 8,105  Il 7152 \ 9,427  Il 7153 10,685  Il 7155 7,570  Il 7156 i . 9,081  Il 7157 C) 10,403  Il 7160 C) 8,326  Il 7161 o 9,837  Il 7162 C) 11,159  7163 o 12,417  7164 o 14,180  7165 9,120  7166 o 10,631  7167 o 11,953  7168 C) 13,211  li 7169 o 14,974  Il 7170 C) 10,024  Il 7171 I 11,535  II 7172 12,857  \ 7173 14,115  \ 7175 C) 11,000  \ 7176 C) 12,511  \ 71 77 C) 13,833  \ 7180 o 15,707  7181 17,218  I 7182 18,540  \ 7183 C) 19,798  \ 7185 o 16,501  \ 7186 (') 18,012  \ 7187 C) 19,334  I 7188 20,592  I 7190 17,405  I 7191 C) 18,916  I 7192 20,238  I 7195 (') 18,381  \ 7196 L 19,892  \ 7200 3,567  7201 L 5,078  \ 7202 0) 6,400  \ 7203 C) 7,658  \ 7204 9,421  \ 7205 I 4,361  I 7206 5,872  I 7207 7,194  \ 7208 0 8,452 28 . 5 . 90 No L 135/31Official Journal of the European Communities Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta .United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc li  100 kg - I  7209 /IV II 10,215  7210 C) 5,265  7211 o 6,776  7212 8,098  Il 7213 C) 9,356  li 7215 C) 6,241  || 7216 7,752  7217 9,074  Il 7220 7,217  Ll . 7221 Il 8,728  7260 C) 8,439  7261 o 9,950  7262 C) 11,272  7263 o 12^530 . __ Il 7264 0) 14,293  7265 o 9,233  Il 7266 (') 10,744  7267 o 12,066  \ 7268 o 13,324  \ 7269 0 15,087  \ 7270 0) 10,137  I 7271 C) 11,648  I 7272 C) 12,970  \ 7273 (1 ) Il 14,228 l  l 7275 11,113  l 7276 12,624  7300 : Il 4,752 l  l 7301 C) 6,263  l 7302 | 7,585  \ 7303 8,843  \ 7304 O l 10,606  \ 7305 5,546  7306 C) 7,057  I 7307 l 8,379  l 7308 l 9,637  l 7309 C) 11,400  7310 0) l 6,450  I 7311 l 7,961  7312 o l 9,283  \ 7313 o l 10,541  \ 7315 C) l 7,426  l 7316 0) l 8,937 7317 (') l 10,259   l 7320 C) l 8,402  \ 7321 (J) \ 9,913 No L 135/32 Official Journal of the European Communities 28 . 5 . 90 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  100 kg   7360 (') 9,145  7361 10,656  7362 11,978  7363 13,236  7364 C) 14,999  7365 9,939  7366 C) 11,450  \ 7367 0 12,772  7368 0) 14,030  7369 (') 15,793  \ 7370 0 10,843  7371 (1 ) 12,354  7372 C) 13,676  7373 C) 14,934  7375 C) 11,819  7376 o 13,330  \ 7378 o 12,795  I 7400 o 5,924  I 7401 C) 7,435  I 7402 8,757  7403 C) 10,015  7404 C) 11,778  \ 7405 C) 6,718  \ 7406 (') 8,229  \ 7407 (') 9,551  7408 C) 10,809  7409 C) 12,572  7410 C) 7,622  7411 o 9,133  \ 7412 10,455  \ 7413 11,713  7415 o 8,598  \ 7416 l 10,109  ' \ 7417 0 11,431  7420 9,574  7421 (1) 11,085  l 7460 9,748  7461 C) 11,259  7462 C) 12,581  7463 13,839  7464 1 15,602  I 7465 10,542  l 7466 C) 12,053  7467 C) 13,375  7468 14,633 28 . 5 . 90 Official Journal of the European Communities No L 135/33 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg - \  7470 /n \ 11,446  7471 o 12,957  7472 14,279  7475 C) \ 12,422  7476 \ 13,933  7500 o 6,850  Il 7501 o 8,361  Il 7502 o 9,683  Il 7503 10,941  7504 C) 12,704  ' 7505 7,644  Il 7506 o 9,155  7507 o 10,477  7508 11,735  7509 o 13,498  Il 7510 C) 8,548  Il 7511 C) 10,059  l 7512 0) 11,381  l 7513 12,639  7515 9,524  l 7516 \ 11,035  l 7517 o 12,357  7520 o 10,500  7521 C) 12,011  l 7560 10,287  l 7561 o 12,214  l 7562 (') 13,120  l 7563 o 14,378 .I  \ 7564 (') 16,141 \  l 7565 11,081   l 7566 e&gt; 12,592   l 7567 13,914  l 7568 o 15,172  l 7570 C) 11,985  l 7571 o 13,496  l 7572 o 14,818  l 7575 (1 ) 12,961  7576 o 14,472  7600 (') 10,317  l 7601 C) 11,828  l 7602 C) 13,150  l 7603 (') 14,408  l 7604 16,171  I 7605 C) 11,111  \ 7606 12,622 No L 135/34 Official Journal of the European Communities 28 . 5 . 90 I l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I l \  100 kg ­  I 7607 C) 13,944  I 7608 0) 15,202 I 7609 O I 16,965  I 7610 C) 12,015  7611 o I 13,526  I 7612 C) 14,848  I 7613 o 16,106  I 7615 o 12,991  I 7616 o 14,502  7620 &lt;l) 13,967  .\ 7700 o 11,893  Il 7701 o 13,404  7702 o 14,726  Il 7703 (') 15,984  \ 7705 (') 12,687  I 7706 (') 14,198  II 7707 o 15,520  II 7708 o 16,778  II 7710 0 13,591  II 7711 0 15,102  |\ 7712 o I 16,424  || 7715 (') I 14,567  Il 7716 o 16,078  II 7720 o 11,120  Il 7721 (l) 12,631  7722 o L 13,953  II 7723 C) 15,211  II 7725 o 11,914  Il 7726 C) 13,425  Il 7727 (') 14,747  Il 7728 (l) 16,005  II 7730 (l) 12,818  II 7731 O 14,329  II 7732 (') 15,651  II 7735 (l) 13,794  II 7736 o 15,305  7740 C1) 14,297  II 7741 C) 15 , « 08  7742 o 17,130  II 7745 o 15,091  II 7746 o 16,602  7747 o 17,924  7750 C) L 15,995  II 7751 C) 17,506  II 775$ II 3,650 28 . 5 . 90 Official Journal of the European Communities No L 135/35 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg - I  li 7759 5,161  li 7760 C) 17,474  Il 7761 0) 18,985  II 7762 C) 20,307  II 7765 C) \ 18,268  7766 o 19,779  II 7768 5,105  II 7769 l 6,616  II 7770 0) 19,172  li 7771 o \ 20,683  7778 8,016  7779 9,527  Il 7780 C) 20,651  II 7781 o 22,162  7785 C) 21,445  7786 C) I 22,956  7788 \ 11,446 l  7789 12,957  7798 O 4,180  7799 o 5,691  7800 l 21,622 I  li 7801 23,133 I  || 7802 24,455  \\ 7805 l 22,416  \ 7806 l 23,927  7807 l 25,249  7808 0) 5,635  \ 7809 (') 7,146  7810 23,320  l 7811 II 24,831  l 7818 o I 8,546  \ 7819 C) \ 10,057  \ 7820 C) 22,152  \ 7821 ( «) 23,663  . \ 7822 o 24,985  \ 7825 o 22,946  \ 7826 (') 24,457   1 7827 e&gt; 25,779  7828 'O 11,976  \ 7829 C) 13,487  \ 7830 C) 23,850 l  \ 7831 (') 25,361 l  l 7838 o 12,089  7840 o   7841 C) 2,570 No L 135/36 Official Journal of the European Communities 28 . 5 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ - 100 kg 7842 C) 3,892  I 7843 C) 5,150  \ 7844 (') 6,913  I 7845 C)  .  I 7846 C) 3,364  l 7847 C) 4,686  I 7848 C) 5,944  I 7849 7,707  I 7850 C) 2,757  7851 l . 4,268  7852 5,590  II 7853 C) 6,848  7855 C) 3,733  II 7856 C) 5,244  II 7857 6,566  I 7858 C) 4,709  Il 7859 C) 6,220  || 7860   Il 7861 : C) 3,276  II 7862 C) 4,598  II 7863 5,856  Il 7864 0) 7,619  II 7865 2,559  7866 4,070  7867 C) 5,392  II 7868 C) 6,650  7869 8,413  II 7870 3,463  II 7871 4,974  II 7872 C) 6,296  Il 7873 (') 7,554  II 7875 4,439  Il 7876 C) 5,950  II 7877 (') 7,272  II 7878 0) 5,415  II 7879 0) 6,926  7900 C) 2,471  7901 3,982  Il 7902 C) 5,304  II 7903 C) 6,562  II 7904 (') 8,325  II 7905 \ 3,265  II 7906 4,776  li 7907 6,098  || 7908 7,356 No L 135/3728 . 5 . 90 Official Journal of the European Communities Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 7909 o  100 kg  9,119  7910 4,169  7911 C) 5,680  7912 O 7,002  II 7913 8,260  II 7915 o 5,145  Il 7916 C) 6,656  || 7917 7,978  7918 \ 6,121  7919 (9 7,632  7940 3,530  7941 5,041  \ 7942 o 6,363  7943 o 7,621  7944 o 9,384  || 7945 C) I 4,324 ¢  7946 o 5,835  l 7947 C) 7,157  l 7948 I 8,415  7949 C) 10,178  7950 O 5,228  \ 7951 6,739  \ 7952 L 8,061  \ 7953 (') 9,319  l 7955 6,204  l 7956 0) 7,715  l 7957 (') 9,037  l 7958 7,180  l 7959 C) 8,691  l 7960 5,119  l 7961 0 6,630  7962 0 7,952  \ 7963 C) 9,210  \ 7964 C) L 10,973  I 7965 C) 5,913 7966 7,424  7967 C) 8,746  7968 10,004  7969 l 11,767  7970 1 6,817  7971 C) 8,328  7972 C) 9,650  7973 10,908  7975 7,793  7976 C) 9,304 No L 135/38 Official journal of the European Communities 28 . 5 . 90 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \ \  100 kg -  7977 I 10,626  || 7978 loiI 8,769  II 7979 10,280  Il 7980 o 7,943  II 7981 C) 9,454  II 7982 o \ 10,776  7983 C) 12,034  || 7984 C) 13,797  II 7985 o 8,737  II 7986 C) 10,248  II 7987 C) 11,570  II 7988 C) 12,828  II 7990 C) 9,641  7991 C) 11,152  7992 \ 12,474  || 7995 o 10,617  7996 C) I 12,128 i Amounts to be deducted I 51xx \ 0,250  I 52xx I 0,528  \ 53xx I 0,845  54xx l 1,167 I 55xx \ 1,665  I 56xx \ 2,414  \ 570x I 3746  Il 571x 3,746  II 572x 5,244  II 573x II 5,244  574x II 6,742  Il 5750 6,742  Il 5751 6,742  II 5760 II 8,241  II 5761 8,241  II 5762 8,241  Il 5765 8,241  II 5766 8,241  5770 8,241  \ 5771 Il 8,241  Il 5780 I-I 9,739  Il 5781 Il 9,739  II 5785 II 9,739  II 5786 Il 9,739  I 579x II 0,250 28 . 5 . 90 Official Journal of the European Communities No L 135/39 I || Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 5808 I  100 kg -0,250  I 58095818 I I 0,2500,250 \ 5819 0,250  582x \ \ 0,250  5830 0,250  l 5831 0,250  l 5838 II 0,528  l 584x II l 0,528  585x II 0,528  l 586x II 0,845  l 587x \ 0,845  590x I l 1,167  l 591x \ 1,167  l 594x l 1,665  l 595x \ 1,665  l 596x l 2,414  l 597x \ 2,414  l 598x I I. 3,746  599x \ 3,746 Amounts to be deducted _ 61xx * ' 0,186  62xx li 0,393  63xx 0,629  64xx 0,869 65xx II 1,240  66xx Il 1,798  670x II 2,790  671x 2,790   672x II 3,906  , 673x II 3,906  674x 5,022  6750 5,022  6751 5,022  6760 l 6,138  6761 l 6,138  6762 I 6,138  6765 I 6,138  6766 I 6,138  6770 I 6,138  6771 \ 6,138  6780 I 7,254  l 6781 \ 7,254 No L 135/40 Official Journal of the European Communities 28 . 5 . 90 \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I \ \  100 kg -  ll 6785 l 7,254  Il 6786 ll 7,254  ll 679x II 0,186  ll 6808 l 0,186  ll 6809 II 0,186  * 6818 ll 0,186  I 6819 \ L 0,186  ll 682x ll 0,186  II 6830 l 0,186  Il 6831 l 0,186  Il 6838 I.I 0,393  684x ll 0,393  I 685x ll 0,393  I 686x II 0,629  II 687x llL 0,629  II 690x ll 0,869  II 691x \ 0,869  II 694x \ 1,240  || 695x I 1,240  Il 696x I 1,798  II 697x I 1,798  Il 698x 2,790  699x \ l 2,790 (l) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will : be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invertsugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18, 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 122, 14 . 5 . 1990, p. 48 ) without prejudice to any later modification of the TARIC. \ NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 28 . 5 . 90 Official Journal of the European Communities No L 135/41 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Esc 2007 91 10 2007 99 10 2007 99 31 2007 99 33 2007 99 35 2007 99 39 20-4 20-5 20-5 20-5 20-5 20-5 7385 7387 7387 7387 7387 7387  100 kg - 3,497 3,497 . 3,497 3,497 3,497 3,497 No L 135/42 Official Journal of the European Communities 28 . 5 . 90 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1509 10 10 1509 10 90 1509 90 00 - 100 kg !- 12,655 12,655 8,861 14,012 10,217 10,217 13,921 10,126 10,126 5,358 5,358 1,564 6,537 2,742 2,742 15-1 7298 15-1 7299 15-1 7314 15-2 7709 15-2 7713 15-2 7714 15-3 7717 15-3 7718 15-3 7719 15-4 7724 15-4 7729 15-4 7733 15-5 7734 15-5 7737 15-5 7738 1510 00 10 1510 00 90 28 . 5 . 90 Official Journal of the European Communities No L 135/43 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,041 1,140 0,960  Milk and milk products  1,093 -     1,140 : 0,966  Pigmeat   1,097     1,032   Sugar  1,177   1,010  1,113 0,970 1,021  Cereals  1,177   1,015  1,113 0,970  Eggs and poultry and albumins  1,133     1,209   Wine Ill   1,078   Processed products (Regulation Ill Il \ \ l (EEC) No 3033/80): \ Ill \ \ \ \ \  to be applied to charges  1,093  :::  ...  -  1,140 0,966 1,021  to be applied to refunds : Ill \ li  cereals  1,177   1,015  1,113 0,970  milk  1,093     1,140 0,966  sugar  1,177   1,010  1,113 0,970  Jams and marmalades Il (Regulation (EEC) No 426/86)   1,177     1,113    Olive oil sector  1,092     1,028   No L 135/44 Official Journal of the European Communities 28 . 5 . 90 ANNEX III Adjustments to be made pursuant to Article 6 ( I ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance A Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 28 May 1990 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Sugar 0 0 1 July 1990 1 July 1990 Spain Sugar Pigmeat Eggs and poultryolive oil Wine 0,829 470 0 0 0 0 1 October 1990 1 July 1990 1 July 1990 1 November 1990 1 September 1990 United Kingdom Cereals Sugar Pigmeat Eggs and poultry Olive oil 0,387 690 0,387 690 0 0,203 123 0 1 July 1990 1 July 1990 1 July 1990 1 July 1990 1 November 1990 Greece Cereals Sugar Pigmeat Eggs and poultry Olive oil Wine 0,107 023 0,107 023 0 0 0 0 1 July 1990 1 July 1990 1 July 1990 1 July 1990 1 November 1990 1 September 1990 Portugal Sugar Olive oil 0 0 1 July 1990 1 November 1990